DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-15 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nimalan “Use of Multi-GPU Systems for Large FFTs: With Applications in Ultrasound Simulations”, Australian National University, Feb.2013, pg.1-104.
Regarding claim 1, Nimalan discloses: A GPU-based human body microwave echo simulation method (pg.21, 2.5 1st para.), comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device (pg.35, fig3.4); configuring, at the CPU host (pg.35, fig3.4), parallel computing network parameters to be run at the GPU device (pg.45 3.3.2); initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host (pg.34 3.1.4); computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters (pg.34 3.1.4), to obtain simulation echoes of human body microwaves (Xi abstract); transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (pg.35, fig3.4).
Regarding claim 6, Nimalan discloses: at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device: initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves, transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (the claim contains the same substantive limitations as claim 1, therefore the claim is rejected on the same basis).
Regarding claim 11, Nimalan discloses: a non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device; initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves; transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (the claim contains the same substantive limitations as claim 1, therefore the claim is rejected on the same basis).

Claim(s) 1, 6, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Michael et al. “Parallel Computing Experiences with CUDA”, IEEE Computer Society 2008, pg.13-27.
Regarding claim 1, Michael et al. disclose: a GPU-based human body microwave echo simulation method (pg.21 col.1 2nd para.), comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device (pg.25 col.1 last para., pg.20 col.2 2nd para.); configuring, at the CPU host, parallel computing network parameters to be run at the GPU device (pg.14 col.1 1st para.); initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host (pg.14 col.1 2st para.); computing the kernel function in parallel, in a plurality of processing kernels of the GPU device (pg.14 col.1 1st para.), in a multi-threaded manner (pg.14 col.1 1st para.), according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves; transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host pg.21 col.1 last para.).
Regarding claim 6, Michael et al. disclose: at least one processor; and a memory storing instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device: initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves, transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (the claim contains the same substantive limitations as claim 1, therefore the claim is rejected on the same basis).
Regarding claim 11, Michael et al. disclose: a non-transitory computer storage medium storing a computer program, which when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: transmitting emulation input parameters from a memory of a CPU host into a display memory of a GPU device; configuring, at the CPU host, parallel computing network parameters to be run at the GPU device; initiating computation of a kernel function for human body microwave echo simulation preset in the CPU host; computing the kernel function in parallel, in a plurality of processing kernels of the GPU device, in a multi-threaded manner, according to the parallel computing network parameters, to obtain simulation echoes of human body microwaves; transmitting the obtained simulation echoes of human body microwaves from the GPU device back to the CPU host (the claim contains the same substantive limitations as claim 1, therefore the claim is rejected on the same basis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2-3, 7-8, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nimalan “Use of Multi-GPU Systems for Large FFTs: With Applications in Ultrasound Simulations”, Australian National University, Feb.2013, pg.1-104 in view of Moulder et al. (WO 2017/105566 A1; pub. Jun. 22, 2017).
Regarding claim 2, Nimalan is silent about: the emulation input parameters comprise: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model.
In a similar field of endeavor, Moulder et al. disclose: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model (abstract, para. [0010], [0023]) motivated by the benefits for high quality image reconstruction (Moulder et al. para. [0007]).
In light of the benefits for high quality image reconstruction as taught by Moulder et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nimalan with the teachings of Moulder et al.
Regarding claim 3, Nimalan discloses: the parallel computing network parameters comprise a dimensionality of thread blocks for parallel computing of the GPU device and a dimensionality of threads in a thread block (pg.8 1st para., pg.14 fig.2.5).
Regarding claim 7, Nimalan is silent about: the emulation input parameters comprise: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model.
In a similar field of endeavor, Moulder et al. disclose: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model (abstract, para. [0010], [0023]) motivated by the benefits for high quality image reconstruction (Moulder et al. para. [0007]).
In light of the benefits for high quality image reconstruction as taught by Moulder et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nimalan with the teachings of Moulder et al.
Regarding claim 8, Nimalan discloses: the parallel computing network parameters comprise a dimensionality of thread blocks for parallel computing of the GPU device and a dimensionality of threads in a thread block (pg.8 1st para., pg.14 fig.2.5).
Regarding claim 12, Nimalan is silent about: the emulation input parameters comprise: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model.
In a similar field of endeavor, Moulder et al. disclose: scanning parameters of a human body scanning and imaging system, an antenna phase center position parameter, and a distributed target parameter for a human body model (abstract, para. [0010], [0023]) motivated by the benefits for high quality image reconstruction (Moulder et al. para. [0007]).
In light of the benefits for high quality image reconstruction as taught by Moulder et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Nimalan with the teachings of Moulder et al.
Regarding claim 13, Nimalan discloses: the parallel computing network parameters comprise a dimensionality of thread blocks for parallel computing of the GPU device and a dimensionality of threads in a thread block (pg.8 1st para., pg.14 fig.2.5).


Allowable Subject Matter
Claims 4-5, 9-10, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior arts fail to teach, suggest or make obvious: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all of a plurality of thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for a human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block; computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance; determining a position of a range gate unit in an echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position; adding an echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data, of the range gate unit, received at the antenna phase center position; returning to the stage of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block, and repeating the above procedure until all the threads in a current thread block are processed, to obtain echo signal data of all of a plurality of range gate units received at the antenna phase center position; performing a convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output; performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Regarding claim 5, the claim would be allowable for its dependency to claim 4.
Regarding claim 9, the prior arts fail to teach, suggest or make obvious: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block: computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance; determining a position of a range gate unit in an echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position: adding an echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data, of the range gate unit, received at the antenna phase center position; returning to the stage of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of a current GPU thread in the thread block, and repeating the above procedure until all of a plurality of threads in the current thread block are processed, to obtain echo signal data of all the range gate units received at the antenna phase center position: performing a convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output; performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Regarding claim 10, the claim would be allowable for its dependency to claim 9.
Regarding claim 14, the prior arts fail to teach, suggest or make obvious: determining an antenna phase center position shared by all threads in a thread block in which a current GPU thread is located, according to a serial number of the thread block in all of a plurality of thread blocks; determining a position coordinate and scattering coefficient of a distributed target scattering point for a human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block; computing a distance between the antenna phase center position and the distributed target scattering point for the human body model, and computing a time delay from the distributed target scattering point for the human body model to the antenna phase center position according to the distance; determining a position of a range gate unit in an echo for the time delay from the distributed target scattering point for the human body model to the antenna phase center position; adding a echo signal in the range gate unit to a Doppler phase from the distributed target scattering point for the human body model to obtain echo signal data, of the range gate unit, received at the antenna phase center position; returning to the stage of determining a position coordinate and scattering coefficient of a distributed target scattering point for the human body model used for computation of the current GPU thread according to a serial number of the current GPU thread in the thread block, and repeating the above procedure until all the threads in a current thread block are processed, to obtain echo signal data of all of a plurality of range gate units received at the antenna phase center; performing a convolution on the echo signal data and a transmitting signal pulse of the human body scanning and imaging system, to obtain echo signal data from the transmitting signal pulse for final output; performing the above procedure in other thread blocks implemented in the GPU device in parallel, to obtain echo signal data corresponding to all antenna phase center positions.
Regarding claim 15, the claim would be allowable for its dependency to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884